Motion to dispense with printing granted to the extent of permitting appellant to dispense with the printing in the record on appeal of the exhibits upon condition that the exhibits, in the form utilized on the trial and hearing herein, are filed with this court on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument and on the further condition that the appellant furnishes to the attorney for plaintiff-respondent one copy of each exhibit prior to the filing of the record on appeal. The order of this court entered on May 1,1962 is modified accordingly. Concur — Breitel, J. P., Rabin, Valente, Eager and Steuer, JJ.
with $10 costs. Concur — Breitel, J. P., Rabin, Valente, Eager and Steuer, JJ.